           Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 1 of 36




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                           )
DOUGLAS COMPANY, LLC                       )
                                           )
                  Plaintiff,               )
                                           )
      v.                                   )                Case No. 1:20-cv-10875-DJC
                                           )
MMA KINGS CROSSING LLC, MMA                )
SHELL POINTE, LLC, MMA DOUGLAS             )
MONTAGUE, LLC AND BFIM SPECIAL             )
LIMITED PARTNER, INC.,                     )
                                           )
                                           )
                  Defendants.              )
__________________________________________ )


ANSWER AND COUNTERCLAIM OF DEFENDANTS MMA KINGS CROSSING LLC;
      MMA SHELL POINTE, LLC; MMA DOUGLAS MONTAGUE, LLC;
             AND BFIM SPECIAL LIMITED PARTNER, INC.

       Defendants MMA Kings Crossing LLC; MMA Shell Pointe, LLC; MMA Douglas

Montague, LLC (the “Investor Limited Partners”) and BFIM Special Limited Partner, Inc. (the

“Special Limited Partner”) (together the “Limited Partners”) hereby answer the numbered

paragraphs of the Complaint filed by plaintiff Douglas Company, LLC (the “General Partner”) as

follows:

                          PARTIES, JURISDICTION AND VENUE

       1.      The Limited Partners admit that the identified limited partnerships (the

“Partnerships”) are the owners of separate affordable housing developments in Charleston

County, South Carolina (the “Projects”). The remaining allegations of paragraph 1 contain a

summary of the relief sought by the General Partner to which no response is required.
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 2 of 36




       2.      The Limited Partners admit that plaintiff is the General Partner of the

Partnerships. To the extent the General Partner attempts to characterize the contents of the

limited partnership agreements (“the LPAs”) in the remaining allegations of paragraph 2, the

Limited Partners state that each LPA speaks for itself.

       3.      The Limited Partners admit the allegations of paragraph 3.

       4.      The Limited Partners admit the allegations of paragraph 4.

       5.      The Limited Partners admit the allegations of paragraph 5.

       6.      The Limited Partners admit the allegations of paragraph 6.

       7.      No response is required to paragraph 7.

       8.      The Limited Partners admit the allegations of paragraph 8.

       9.      The Limited Partners admit the allegations of paragraph 9 that plaintiff BFIM

Special Limited Partner, Inc. is affiliated with Boston Financial Investment Management

(“Boston Financial”) which is owned by ORIX Corporation USA and located in Boston. The

figures cited in paragraph 9 for Boston Financial’s financial and real estate investments are

reflected on its website. However, as of June 30, 2020, Boston Financial held 1,125 properties

and 98,000 apartment units.

       10.     The Limited Partners deny the allegations of paragraph 10.

       11.     The Limited Partners admit the allegations of paragraph 11.

       12.     Paragraph 12 states a legal conclusion to which no response is required.

       13.     Paragraph 13 states a legal conclusion to which no response is required.

       14.     The Limited Partners admit the allegations of paragraph 14.

                                     FACTUAL ALLEGATIONS

       15.     The Limited Partners admit the allegations of paragraph 15.


                                                 2
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 3 of 36




       16.     The Limited Partners admit that the LIHTC program is governed by Section 42 of

the Internal Revenue Code. The Limited Partners lack sufficient information regarding the

General Partner’s definition of the “Tax Credit Rules” to admit or deny the remaining allegations

of paragraph 16. Further answering, the Limited Partners state that any LIHTC project is also

governed by the terms of any partnership or operating agreement.

       17.     The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 17. Further answering, the Limited Partners state that the General Partner is a for-

profit company.

       18.     The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 18. The Limited Partners deny that tax credits and tax benefits are the only benefits

they expected in exchange for their capital contributions.

       19.     The Limited Partners admit the allegations that the Tax Credits provide a dollar-

for-dollar reduction of income taxes but lack sufficient information regarding the General

Partner’s definition of a “typical” low-income housing project to admit or deny the remaining

allegations of paragraph 19.

       20.     The Limited Partners lack sufficient information regarding the General Partner’s

definition of the “Tax Credit Rules”, “certain terms and conditions” or “these requirements” to

admit or deny the allegations of paragraph 20.

       21.     The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the remaining allegations




                                                 3
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 4 of 36




of paragraph 21. The Limited Partners deny that tax credits and tax benefits are the only benefits

they expected in exchange for their capital contributions.

       22.      The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 22.

       23.      The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 23.

       24.      The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 24.

       25.       The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 25.

       26.      The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 26.

       27.      The Limited Partners lack sufficient information regarding the General Partner’s

definition of a “typical” low-income housing project to admit or deny the allegations of

paragraph 27. Further answering, the Limited Partners state that their expectation was to access

their positive capital accounts at the end of the Compliance Period.




                                                 4
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 5 of 36




       28.     The Limited Partners lack sufficient information to admit or deny the allegations

in paragraph 28 regarding the nature of the General Partner’s risk or its understandings and

expectations regarding its investment in the Partnerships.

       29.     The Limited Partners lack sufficient information to admit or deny the allegations

regarding the General Partner’s incentive for participating in the Partnership. The Limited

Partners deny the remaining allegations of paragraph 29.

       30.     The Limited Partners deny the allegations of paragraph 30.

       31.     The Limited Partners admit that the figures cited in paragraph 31 for Boston

Financial Investment Management’s financial and real estate investments are reflected on its

website. However, as of June 30, 2020, Boston Financial held 1,125 properties and 98,000

apartment units and no longer held properties in Puerto Rico.

       32.     The Limited Partners admit that Boston Financial sponsors investment funds to

raise capital to acquire low-income housing tax credits from developers and distribute the credits

and other tax benefits to investors and that it so states on its website. The Limited Partners deny

the remaining allegations of paragraph 32.

       33.     The Limited Partners admit that Boston Financial offers “investment

opportunities at attractive yields” and that its website so states but deny the remaining allegations

of paragraph 33. Further answering, the Limited Partners state that Boston Financial’s

investments in LIHTC partnerships do further the underlying objectives of the LIHTC program.

       34.     The Limited Partners lack sufficient information to admit or deny the allegations

regarding any trends in the affordable housing industry. The Limited Partners deny the

remaining allegations of paragraph 34.

       35.     The Limited Partners admit the allegations of paragraph 35.



                                                 5
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 6 of 36




       36.     The Limited Partners admit the allegations of paragraph 36.

       37.     The Limited Partners admit the allegations of paragraph 37.

       38.     The Limited Partners admit that the Partnerships are governed by the LPAs. With

respect to the allegations OF paragraph 38 that the LPAs are “substantially similar”, the Limited

Partners state that each LPA speaks for itself. The Limited Partners admit that a copy of the

Kings Crossing Complaint is attached to the Complaint as Exhibit B.

       39.     The Limited Partners admit the allegations of paragraph 39.

       40.     The Limited Partners admit the allegations of paragraph 40. Further answering,

the Limited Partners state that plaintiff was admitted into the Partnerships as General Partner at

the same time as the Limited Partners.

       41.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 41, the Limited Partners state that each LPA speaks for itself.

       42.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 42, the Limited Partners state that each LPA speaks for itself.

       43.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 43, the Limited Partners state that each LPA speaks for itself.

       44.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 44, the Limited Partners state that each LPA speaks for itself. Further

answering, the Limited Partners state that the General Partner’s agreement to continue to use the

Project for low-income housing is only one of several conditions with which the General Partner

must comply in order to exercise its Buyout Option.

       45.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 45, the Limited Partners state that each LPA speaks for itself.



                                                 6
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 7 of 36




       46.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 46, the Limited Partners state that each LPA speaks for itself.

       47.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 47, the Limited Partners state that each LPA speaks for itself.

       48.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 48, the Limited Partners state that each LPA speaks for itself.

       49.     To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 49, the Limited Partners state that each LPA speaks for itself.

       50.     The Limited Partners deny the allegations of paragraph 50.

       51.     The Limited Partners deny the allegations of paragraph 51.

       52.     The Limited Partners admit that the General Partner must agree to continue to use

the Projects for low-income housing purposes subject to restricted rents in order to exercise the

Buyout Option but deny the remaining allegations of paragraph 52. To the extent the General

Partner attempts to characterize the contents of the LPAs in the remaining allegations in

paragraph 52, the Limited Partners state that each LPA speaks for itself.

       53.     The Limited Partners deny the allegations of paragraph 53.

       54.     The Limited Partners admit that the existence of the Buyout Option does not

nullify the Forced Sale Right. To the extent the General Partner attempts to characterize the

contents of the LPAs in the remaining allegations of paragraph 54, the Limited Partners state

that each LPA speaks for itself. Further answering, the Limited Partners state that the Buyout

Option and the Forced Sale Right are simultaneous rights for the year after expiration of the

Compliance Period and that those rights are reconciled by allowing the General Partner to




                                                7
       Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 8 of 36




purchase the Limited Partners’ Interests at a price that takes into consideration the Limited

Partners’ positive capital accounts.

      55.     The Limited Partners admit the allegations of paragraph 55.

      56.     The Limited Partners admit the allegations of paragraph 56.

      57.     The Limited Partners admit that the General Partner sent the three Buyout Notices

dated January 1, 2020 and that copies of those Notices are attached to the Complaint as Exhibits

C, D and E. The Limited Partners deny the remaining allegations of paragraph 57.

      58.     The Limited Partners admit that the General Partner and the Limited Partners

communicated by email from time to time. The Limited Partners deny the remaining

allegations of paragraph 58.

      59.     The Limited Partners admit the allegation of paragraph 59 that they received hard

copies of the Buyout Notices via FedEx on January 2, 2020. The Limited Partners deny that the

General Partner arranged for delivery of those Notices on January 2, 2020.

      60.     To the extent the General Partner attempts to characterize the contents of the

Buyout Notices in paragraph 60, the Limited Partners state that each Notice speaks for itself.

      61.     To the extent the General Partner attempts to characterize the contents of the

Buyout Notices in paragraph 61, the Limited Partners state that each Notice speaks for itself.

      62.     The Limited Partners admit that the Buyout Notices included exhibits designated

as A-E but deny the remaining allegations of paragraph 62.

      63.     The Limited Partners admit the appraisals were completed by an appraiser from

Cushman & Wakefield but deny the remaining allegations of paragraph 63.

      64.     The Limited Partners admit they selected Cushman & Wakefield as one of two

appraisers proposed by the General Partner but deny the remaining allegations of paragraph 64.



                                                8
       Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 9 of 36




      65.     The Limited Partners admit that Jones performed the appraisals. Further

answering, the Limited Partners state that Boston Financial selected Jones as one of two

appraisers proposed by general partners in other instances. The Limited Partners deny the

remaining allegations of paragraph 65.

      66.     The Limited Partners deny the allegations of paragraph 66.

      67.     To the extent the General Partner attempts to characterize the contents of the

Buyout Notices in paragraph 67, the Limited Partners state that each Notice speaks for itself.

      68.     The Limited Partners admit that the General Partner sent the Buyout Notices via

email on January 1, 2020 and that they received hard copies of the Notices on January 2, 2020.

The Limited Partners deny the remaining allegations of paragraph 68.

      69.     The Limited Partners deny the allegations of paragraph 69.

      70.     The Limited Partners admit the allegations of paragraph 70 that they exercised

their Forced Sale Rights on January 2, 2020, the first day available for exercise of that right

after the legal holiday, and that copies of the Forced Sale Notices are attached in the Complaint

as Exhibits F, G and H. The Limited Partners deny that the General Partner has exercised its

Buyout Rights and that the “pursuit” of the Buyout Option has any legal significance.

      71.     The Limited Partners admit that by notice dated January 2, 2020, the first day

available for exercise of the right due to the legal holiday on January 1st, the Investor Limited

Partners exercised their Forced Sale Rights. The Limited Partners further state that each Forced

Sale Notice speaks for itself. The Limited Partners deny the remaining allegations of paragraph

71.

      72.     To the extent the General Partner attempts to characterize the Forced Sale Notices

in paragraph 72, the Limited Partners state that each Notice speaks for itself.



                                                 9
       Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 10 of 36




      73.     The Limited Partners admit that the Forced Sale Right requires that their Interests

be valued as if a dissolution of the Partnership and then liquidation had occurred but deny the

remaining allegations of paragraph 73.

      74.     The Limited Partners admit the allegations of paragraph 74.

      75.     The Limited Partners deny the allegations of paragraph 75.

      76.     The Limited Partners admit that they received the Buyout Notices sent by FedEx

on January 2, 2020. Further answering, the Limited Partners state that their responses to the

Buyout Notices speak for themselves. The Limited Partners deny that the Buyout Notices were

effective pursuant to the terms of the LPAs.

      77.     The Limited Partners admit that they received the Buyout Notices by email on

January 1, 2020 but deny that delivery by email constitutes the notice required by Section 13.1

of the LPAs and that the Notices were effective.

      78.     The Limited Partners deny the allegations of paragraph 78.

      79.     The Limited Partners admit that the Buyout Notices and appraisals contain

material errors. The Limited Partners deny the remaining allegations of paragraph 79.

      80.     To the extent the General Partner attempts to characterize the Forced Sale Notices

in paragraph 80, the Limited Partners state that each Notice speaks for itself.

      81.     The Limited Partners deny the allegations of paragraph 81.

      82.     The Limited Partners deny the allegations of paragraph 82.

      83.     The Limited Partners admit the allegations of paragraph 83 that upon a valid and

effective exercise of the Buyout Options, the General Partner may purchase the Limited

Partners’ Interests in the Partnerships. The Limited Partners deny that the General Partner has

validly or effectively exercised its Buyout Options.



                                                10
      Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 11 of 36




      84.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 84, the Limited Partners state that each LPA speaks for itself.

      85.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 85, the Limited Partners state that each LPA speaks for itself.

      86.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in the first sentence of paragraph 86, the Limited Partners state that each LPA speaks for

itself. The Limited Partners deny the remaining allegations of paragraph 86.

      87.     The Limited Partners admit the allegations of the first sentence of paragraph 87.

The Limited Partners deny the remaining allegations of paragraph 87.

      88.     The Limited Partners deny the allegations of paragraph 88.

      89.     The Limited Partners deny the allegations of paragraph 89.

      90.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 90, the Limited Partners state that each LPA speaks for itself.

      91.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 91, the Limited Partners state that each LPA speaks for itself.

      92.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 92, the Limited Partners state that each LPA speaks for itself.

      93.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 93, the Limited Partners state that each LPA speaks for itself.

      94.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 94, the Limited Partners state that each LPA speaks for itself.

      95.     To the extent the General Partner attempts to characterize the provisions of the

LPAs in paragraph 95, the Limited Partners state that each LPA speaks for itself.



                                               11
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 12 of 36




       96.    The Limited Partners deny the allegations of paragraph 96.

       97.    The Limited Partners deny the allegations of paragraph 97.

       98.    The Limited Partners deny the allegations of paragraph 98.

       99.    The Limited Partners deny the allegations of paragraph 99.

       100.   The Limited Partners admit the allegations of paragraph 100 that Amended

Buyout Notices dated January 29, 2020 were sent to the Limited Partners and that copies of

those Notices are attached to the Complaint as Exhibits L, M, and N.

       101.   To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 101, the Limited Partners state that each Notice speaks

for itself.

       102.   To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 102, the Limited Partners state that each Notice speaks

for itself.

       103.   To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 103, the Limited Partners state that each Notice speaks

for itself.

       104.   To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 104, the Limited Partners state that each Notice speaks

for itself.

       105.   To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 105, the Limited Partners state that each Notice speaks

for itself.

       106.   The Limited Partners deny the allegations of paragraph 106.



                                               12
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 13 of 36




       107.    The Limited Partners admit that they received returns on their capital

contributions but deny the remaining allegations of paragraph 107.

       108.    To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 108, the Limited Partners state that each Notice speaks

for itself.

       109.    To the extent the General Partner attempts to characterize the contents of the

Amended Buyout Notices in paragraph 109, the Limited Partners state that each Notice speaks

for itself but deny the Buyout Prices are accurate.

       110.    The Limited Partners admit that they responded by letter on February 7, 2020 to

the purported Amended Buyout Notices and that copies of those responses are attached to the

Complaint as Exhibits O, P and Q. The Limited Partners deny the remaining allegations of

paragraph 110.

       111.    To the extent the General Partner attempts to characterize the contents of the

letters dated February 7, 2020 in paragraph 111, the Limited Partners state that each letter

speaks for itself.

       112.    The Limited Partners deny the allegations of paragraph 112.

       113.    The Limited Partners deny the allegations of paragraph 113. Further answering,

the Limited Partners state that they and the General Partner are the original parties to the LPAs.

       114.    The Limited Partners deny the allegations of paragraph 114.

       115.    The Limited Partners admit that they have declined to transfer and are not

obligated to transfer their Interests in the Partnerships to the General Partner for the prices

stated in the Buyout Notices. The Limited Partners deny the remaining allegations of paragraph

115.



                                                 13
       Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 14 of 36




      116.    The Limited Partners state that the LPAs speak for themselves. Further

answering, the Limited Partners state that their opinions that the Buyout Notices and appraisals

contained material errors were reasonable.

      117.    The Limited Partners admit that they have declined to transfer and are not

obligated to transfer their Interests for the prices offered by the General Partner. The Limited

Partners deny the remaining allegations of paragraph 117.

                         COUNT I – DECLARATORY JUDGMENT

      118.    The Limited Partners incorporate by reference their answers to paragraphs 1- 117.

      119.    Paragraph 119 states a legal conclusion to which no response is required.

      120.    Paragraph 120 states a legal conclusion to which no response is required.

      121.    The Limited Partners deny the allegations of paragraph 121.

      122.    The Limited Partners admit the allegations of paragraph 122.

      123.    The Limited Partners admit that they do not agree with the valuation of their

Interests in the Partnerships in the Buyout Notices and that they will not and are not obligated to

sell their Interests for the prices proposed by the General Partner. The Limited Partners deny

the remaining allegations of paragraph 123.

      124.    To the extent the General Partner attempts to characterize the contents of the

LPAs in paragraph 124, the Limited Partners state that each LPA speaks for itself. The Limited

Partners deny the remaining allegations of paragraph 124. Further answering, the Limited

Partners state that, in their reasonable opinion, the appraiser disregarded the relevant provisions

of the LPA including, without limitation, the Investor Limited Partner’s Forced Sale Right and

the distribution of proceeds in accordance with the partners’ positive capital accounts upon

dissolution of the Partnership and liquidation of its assets.



                                                 14
       Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 15 of 36




      125.    The Limited Partners admit they have expressed disagreement with the

appraiser’s conclusions and that, in their reasonable opinion, the appraisals contain material

errors. The Limited Partners deny the remaining allegations of paragraph 125. Further

answering, the Limited Partners state that, in their reasonable opinion, the appraiser disregarded

the relevant provisions of the LPA including, without limitation, the Investor Limited Partner’s

Forced Sale Right and the distribution of proceeds in accordance with the partners’ positive

capital accounts upon dissolution of the Partnership and liquidation of its assets.

      126.    The Limited Partners deny the allegations of paragraph 126.

      127.     The Limited Partners admit the allegations of paragraph 127.

      128.    The Limited Partners deny the allegations of paragraph 128.

      129.    The Limited Partners deny the allegations of paragraph 129.

              COUNT II – BREACH OF CONTRACT AND THE IMPLIED
                COVENANT OF GOOD FAITH AND FAIR DEALING

      130.    The Limited Partners incorporate by reference their answers to paragraphs 1- 129.

      131.    Paragraph 131 states a legal conclusion to which no response is required.

      132.    Paragraph 132 states a legal conclusion to which no response is required.

      133.    The Limited Partners deny the allegations of paragraph 133.

      134.    The Limited Partners admit that they have declined to sell and are not obligated to

sell their Interests in the Partnerships to the General Partner for the prices stated in the Buyout

Notices but deny the remaining allegations of paragraph 134.

      135.    Paragraph 135 states a legal conclusion to which no response is required.

      136.    The Limited Partners deny the allegations of paragraph 136.

      137.    The Limited Partners deny the allegations of paragraph 137.

      138.    The Limited Partners deny the allegations of paragraph 138.

                                                15
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 16 of 36




                                 AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       The General Partner fails to state a claim on which relief can be granted.

                                   Second Affirmative Defense

       The General Partner is barred from recovery by the terms of the LPA.

                                    Third Affirmative Defense

       The General Partner has failed to satisfy a condition precedent to recovery.

                                   Fourth Affirmative Defense

       The General Partner is barred from recovery by its own material breaches of the LPA.

                                        Fifth Affirmative Defense

       The General Partner is barred from recovery by the doctrine of estoppel.

                                        Sixth Affirmative Defense

       The General Partner is barred from recovery by the doctrine of unclean hands.

                                      Seventh Affirmative Defense

       The Limited Partners have acted in good faith at all times.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Limited Partners respectfully request that the Court award the

following relief:

       1.      Dismiss the General Partner’s Complaint with prejudice;

       2.      Award the Limited Partners their costs and attorneys’ fees; and

       3.      Grant the Limited Partners such other relief as is just and proper.

                                      COUNTERCLAIM

       This action concerns the interpretation of the terms of the limited partnership agreements

(the “LPAs”) for the Kings Crossing Limited Partnership (“Kings Crossing”), the Shell Pointe
                                                16
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 17 of 36




Limited Partnership (“Shell Pointe”) and Douglas Montague Limited Partnership

(“Montague”)(together, the “Partnerships”). A dispute has arisen between the plaintiffs-in-

counterclaim, the Limited Partners, and the defendant-in-counterclaim, the General Partner, with

respect to the valuation of the Investor Limited Partners’ Interests in the Partnerships for the

purposes of the General Partner’s exercise of a buy-out option. A genuine controversy exists

between the parties as to whether, as maintained by the Limited Partners, the Investor Limited

Partners’ capital accounts must be considered when determining the fair market value of their

Interests.

        The Limited Partners seek a declaration of the rights and obligations of the parties with

respect to the LPAs and the valuation of the Investor Limited Partners’ Interests. Specifically,

the Limited Partners seek a declaration that (1) the right to force a sale pursuant to Section 6.4J

of the LPA is available to the Investor Limited Partners and (2) exercise of the right to force a

sale triggers dissolution of the Partnership and liquidation of remaining Partnership assets with

the net proceeds distributed in accordance with the partners’ positive capital accounts as required

by Section 10.2 of the LPA. In addition, the Limited Partners seek a declaration that the

purported buyout notices sent by the General Partner on December 31, 2020 and the Amended

Buyout Notices submitted on January 29, 2020 are ineffective as a result of the errors in the

appraisal of the Investor Limited Partners’ Interests which, in the reasonable opinion of the

Investor Limited Partners, are material. Finally, the Limited Partners seek a declaration that (1)

the Investor Limited Partners’ exercise of their right to force a sale of the Project on January 2,

2020 was effective; (2) the General Partner breached the LPAs by failing to use best efforts to

find a buyer for the Project; (3) the General Partner’s failure to use its best efforts to find a buyer




                                                  17
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 18 of 36




constituted a material breach of its obligations under the LPAs; and (4) as a result of its breach,

the General Partner may not exercise it Buyout Option.

                                             PARTIES

       1.      Plaintiff-in-counterclaim, MMA Kings Crossing LLC (“MMA Kings Crossing”),

is a Delaware limited liability company with a principal place of business at 101 Arch Street in

Boston, Massachusetts and the Investor Limited Partner of Kings Crossing.

       2.      Plaintiff-in-counterclaim, MMA Shell Pointe LLC (“MMA Shell Pointe”), is a

Delaware limited liability company with a principal place of business at 101 Arch Street in

Boston, Massachusetts and the Investor Limited Partner of Shell Pointe.

       3.      Plaintiff-in-counterclaim, MMA Douglas Montague LLC (“MMA Montague”), is

a Delaware limited liability company with a principal place of business at 101 Arch Street in

Boston, Massachusetts and the Investor Limited Partner of Montague.

       4.      MMA Kings Crossing, MMA Shell Pointe and MMA Montague are together

referred to as the “Investor Limited Partners”.

       5.      The Special Limited Partner, plaintiff-in-counterclaim BFIM Special Limited

Partner, Inc., (“BFIM”) is a Florida corporation with a principal place of business at 101 Arch

Street in Boston, Massachusetts and the Special Limited Partner of the Partnerships (the “Special

Limited Partner”). The Special Limited Partner was formerly known as MMA Special Limited

Partner, Inc. Together the Investor Limited Partners and the Special Limited Partner are referred

to as the “Limited Partners”.

       6.      Defendant-in-counterclaim, Douglas Company, LLC, is a South Carolina limited

liability company with a principal place of business at 607 8th Avenue in Aynor, South Carolina

and the General Partner of the Partnerships (the “General Partner”).



                                                  18
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 19 of 36




                                  FACTUAL ALLEGATIONS

       7.      MMA Kings Crossing, BFIM and the General Partner entered into the Kings

Crossing LPA as of December 1, 2003. MMA Kings Crossing made initial capital contributions

to Kings Crossing of approximately $2,996,000. The Kings Crossing LPA is attached to the

Complaint as Exhibit B.

       8.      MMA Shell Pointe, BFIM and the General Partner entered into the Shell Pointe

LPA as of August 1, 2004. MMA Shell Pointe made initial capital contributions of

approximately $3,769,000 to Shell Pointe. The Shell Pointe LPA is attached hereto as Exhibit 1.

       9.      MMA Montague, BFIM and the General Partner entered into the Montague LPA

as of June 1, 2004. MMA Montague made initial capital contributions of approximately

$3,949,000 to Montague. The Montague LPA is attached hereto as Exhibit 2.

       10.     The Partnerships are single-purpose limited partnerships the purpose of which is

to acquire, construct, develop, operate, manage, lease and otherwise deal with three separate

housing projects (the “Projects”) which were developed to qualify for Federal Low-Income

Housing Tax Credits pursuant to Section 42 of the Internal Revenue Code, 26 U.S.C. 42

(“Section 42”). As such, the Projects generated Federal tax credits for the Investor Limited

Partners and are subject to a 15-year Compliance Period.

       11.     The Compliance Period for all three Projects expired on December 31, 2019.

       12.     Two rights afforded by the LPAs are at issue in this action: (1) the Investor

Limited Partners’ right to force a sale of the Project with the consequent dissolution of the

Partnership and right to obtain distribution of the net proceeds in proportion to the partners’

positive capital accounts; and (2) the General Partner’s right to buy out the Limited Partners’

Interests in the Partnership.



                                                 19
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 20 of 36




The Forced Sale Right

       13.     All three LPAs provide that “[i]f requested to do so by the Investor Limited

Partner at any time after the Compliance Period, the General Partners shall use their best efforts

to sell or refinance the Project on terms acceptable to the Investor Limited Partner.” LPAs,

Section 6.4J (the “Forced Sale Right”) (emphasis added).

       14.     Upon “the sale or other disposition of all or substantially all the assets of the

Partnership,” the Partnership dissolves. Id., Article IIIA(i).

       15.     Dissolution of the Partnership requires the General Partner to “liquidate the

Partnership assets and apply and distribute the proceeds thereof in accordance with Section

10.2.” Id., Article IIIB.

       16.     Section 10.2 of the LPAs provides that:

               Upon dissolution and termination, after payment of, or adequate provision
               for, the debts and obligations of the Partnership, the remaining assets of
               the Partnership shall be distributed to the Partners in accordance with the
               positive balances in their Capital Accounts after taking into account all
               Capital Account adjustments for the Partnership taxable year, including
               adjustments to Capital Accounts pursuant to 10.2B and 10.3B.

Id., Section 10.2A (emphasis added).

       17.     Exercise of the Forced Sale Right would lead to dissolution of the Partnership and

require distribution of Partnership assets in accordance with Section 10.2 which would take into

account any positive balance in the Limited Partners’ Capital Accounts.

The Buyout Option

       18.     The LPAs also provide the General Partner with an “option to purchase Investor

Limited Partner’s and the Special Limited Partner’s entire interest in the Partnership on the terms

and conditions as set forth in this Section 6.13 (the “Buyout Option”).” Id., Section 6.13.




                                                 20
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 21 of 36




       19.        The Buyout Option shall be exercised – if at all – “only after expiration of the

Compliance Period applicable to the Project and for a period of one (1) year thereafter (the

“Option Period”).” Id., Section 6.13B.

       20.        For the purposes of exercising the Buyout Option:

                  The price of the Investor Limited Partner’s Interest in the Partnership (the
                  “Buyout Price”) shall be the greater of (i) all federal, state and local taxes
                  imposed on the Limited Partner attributable to the Buyout; or (ii) the fair
                  market value (as of the date of the closing of the Buyout) of the Investor
                  Limited Partner’s Interests as determined in accordance with this Section
                  6.13.
Id., Section 6.13C (the “Option Price”).

       21.        The Buyout Option may be exercised only on written notice (the “Buyout

Notice”) during the Buyout Option Period by the General Partner at least 60 days prior to the

proposed closing date. Among other requirements, the Buyout Notice must include an appraisal

of the fair market value of the Investor Limited Partner’s Interest in the Partnership, as of the

closing date, by an appraiser acceptable to the Investor Limited Partner. Id., Sections 6.13C

(ii)(2); 6.13D.

       22.        Prior to submitting a Buyout Notice, the General Partner must propose to the

Investor Limited Partner two appraisers with certain specified qualifications. Id., Section 6.13D.

Within five (5) business days after the General Partner’s written submission of the proposed

appraisers, the Investor Limited Partner “shall approve one or both appraisers.” Id.

       23.        For the purposes of determining the fair market value of the Limited Partner’s

Interests, the appraiser is directed to consider the value of the assets of the Partnership and to

“give due consideration to all other relevant factors” relating to the value of those Interests

including “limitations on Investor Limited Partner’s ability to require liquidation.” Id., Section

6.13E(iv).


                                                    21
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 22 of 36




        24.     “Interest” is defined in the LPAs as “all the interest of a Partner in Cash Flow and

other distributions, capital, profits and losses, tax credits, and otherwise in the Partnership

including all allocations and distributions and all rights under this Agreement . . . .” Id., Article

I, Defined Terms (emphasis added).

        25.     Therefore, in determining the fair market value of the Investor Limited Partner’s

Interest for the purposes of the General Partner’s exercise of the Buyout Option, the appraiser

must give due consideration to the Investor Limited Partner’s capital accounts.

        26.     Section 6.13C (ii) of the LPAs provides:

                Any Buyout Notice which fails to include the items required in this
                Section 6.13 shall not constitute an effective Buyout Notice. If a Buyout
                Notice includes appraisals or calculations which, in the reasonable opinion
                of the Investor Limited Partner, contain material errors, the notice shall
                not constitute an effective Buyout Notice. Absent an effective Buyout
                Notice, the Option may not be exercised.

Purported Exercise of Buyout Notice

        27.     On June 3, 2019, the General Partner submitted proposals for two appraisers to

the Investor Limited Partners.

        28.     On June 5, 2019, the Investor Limited Partners selected Cushman & Wakefield

for the appraisals of Kings Crossing, Shell Pointe, and Montague. The Limited Partners also

noted their intention to exercise their Forced Sale Rights on January 1, 2020 and stated that

Cushman & Wakefield needed take this into account in their appraisal process.

        29.     The General Partner stated it would forward the message to the appraiser but that

neither party had “the right to tell the appraiser what he must or must not consider when doing

the appraisal; that is all laid out in the LPA.”

        30.     On December 31, 2019, the General Partner sent, via FedEx, purported Buyout

Notices for the Limited Partners’ Interests in the Partnerships. The General Partner also sent the

                                                   22
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 23 of 36




Buyout Notices to the Limited Partners via email on January 1, 2020. Attached to each Buyout

Notice was an appraisal of the Investor Limited Partner’s Interest as of August 31, 2019. The

Buyout Notices are attached to the Complaint as Exhibits C, D and E.

        31.    The appraiser opined that the fair market value of the Limited Partner Interests in

Kings Crossing was $29,000 as of August 31, 2019. After certain adjustments, the General

Partner calculated the Buyout Price as $33,400 – materially less than the share of net proceeds

distributable to the MMA Kings Crossing based on the relative value of its positive capital

account.

        32.    The appraiser opined that the fair market value of the Limited Partner Interests in

Shell Pointe was $152,000 as of August 31, 2019. After certain adjustments, the General Partner

calculated the Buyout Price as $170,174 – materially less than the share of net proceeds

distributable to MMA Shell Pointe based on the relative value of its positive capital account.

        33.    The appraiser opined that the fair market value of the Limited Partner Interests in

Montague was $131,000 as of August 31, 2019. After certain adjustments, the General Partner

calculated the Buyout Price as $145,602 – materially less than the share of net proceeds

distributable to MMA Montague based on the relative value of its positive capital account.

        34.    The Buyout Notices did not comply with the LPAs’ notice requirements. The

Notices sent by FedEx on December 31, 2019 did not constitute written notice “during the

Option Period” because they were sent while the Compliance Period was still in effect. See

LPAs, Section 6.13C (ii). Notices shall be “deemed to have been given when the same are . . .

(ii) deposited with Federal Express or similar overnight delivery service.” See LPAs, Section

13.1.




                                                23
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 24 of 36




       35.     The Buyout Notices emailed on January 1, 2020 were also ineffective because

any notice must be (i) sent by certified or registered mail; (ii) sent by Federal Express or similar

overnight delivery service; (iii) transmitted by telecopier or other facsimile transmission, answer

back requested; or (iv) delivered personally. LPAs, Section 13.1. There is no provision for

notice via email.

       36.     As previously communicated to the General Partner, on January 2, 2020, the first

day available for exercise of the right due to the legal holiday on January 1, 2020, the Investor

Limited Partners provided the General Partner with written notice that the Investor Limited

Partners were exercising their Forced Sale Rights pursuant to Section 6.4J of the LPA. The

Investor Limited Partners requested that the General Partner use its “best efforts to sell or

refinance the Project on terms acceptable to the Investor Limited Partner.” The Forced Sale

Notices are attached to the Complaint as Exhibits F, G and H.

       37.     Notwithstanding the issue of ineffective notice, the Limited Partners responded to

each of the General Partner’s Buyout Notices on January 9, 2020 with a detailed analysis in

which they informed the General Partner that, in the reasonable opinion of the Investor Limited

Partners, the Buyout Notices and appraisals contained material errors and did not constitute

effective Buyout Notices. The January 9, 2020 Letters are attached to the Complaint as Exhibits

I, J and K.

       38.     Among other material errors in the Buyout Notice and appraisals, the January 9,

2020 Letters noted the following:

               •    the failure to recognize that exercise of the Forced Sale Right would cause a
                    dissolution of the Partnership requiring distribution of Partnership assets
                    under Section 10.2, Distribution Upon Dissolution rather than Section 10.1B,
                    Distribution of Capital Transaction Proceeds;




                                                 24
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 25 of 36




               •   the failure to recognize that exercise of the Forced Sale Right and liquidation
                   of the Partnership required assets to be distributed in accordance with the
                   partners’ capital accounts;

               •   the failure to recognize that the Forced Sale Right and the Buyout Option are
                   simultaneous rights;

               •   ignoring that the definition of a partner’s “Interest” includes capital;

               •   ignoring that at the end of the Compliance Period there are no limitations on
                   the Investor Limited Partner’s ability to require liquidation;

               •   application of a discount for lack of control ignoring the Investor Limited
                   Partner’s right to force a sale and liquidate/dissolve the Partnership;

               •   application of a discount for lack of marketability ignoring that the Investor
                   Limited Partners may transfer their Interests at any time without General
                   Partner consent;

               •   the incorrect assumption that exercise of the Forced Sale Right would result in
                   a protracted process where no suitable buyer for the Project would be found;

               •   improper intermingling discounts of the Limited Partner’s Interests with
                   discounts to the value of real property and then applying a further discount for
                   potential delay in the ability to sell the Project; and

               •   using August 31, 2019 for valuation of the Investor Limited Partners’ Interests
                   rather than the date of closing proposed by the General Partner as required by
                   Section 6.13C (ii) of the LPA despite opining that the date of valuation
                   matters.

       39.     The Limited Partners stated that they were willing to consult with the General

Partner in good faith on reasonable notice to discuss the nature and magnitude of these errors and

how they might be cured. They also invited the General Partner to submit a new or amended

Buyout Notice within the Option Period that cured the material errors. They reiterated their

expectation that the General Partner would proceed with best efforts to find a buyer for the

Projects pursuant to exercise of the Investor Limited Partners’ Forced Sale Rights.




                                                 25
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 26 of 36




        40.     On January 29, 2020, the General Partner sent Amended Buyout Notices which

cured the notice issue and revised the valuation dates to match the date of the new closing of

March 31, 2020. However, the General Partner refused to cure the most significant material

errors. The Amended Buyout Notices are attached to the Complaint as Exhibits L, M and N.

        41.     In the Amended Buyout Notice, the appraiser opined that the fair market value of

the Limited Partner Interests in Kings Crossing was $0. The General Partner calculated the

Buyout Price as $0 – materially less than the share of net proceeds distributable to the MMA

Kings Crossing based on the relative value of its positive capital account.

        42.     The appraiser opined that the fair market value of the Limited Partner Interests in

Shell Pointe was $140,000. The General Partner also calculated the Buyout Price as $140,000 –

materially less than the share of net proceeds distributable to MMA Shell Pointe based on the

relative value of its positive capital account.

        43.     The appraiser opined that the fair market value of the Limited Partner Interests in

Montague was $126,00. However, without explanation, the General Partner calculated the

Buyout Price as only $122,00 – $4,000 less than the appraised amount and materially less than

the share of net proceeds distributable to MMA Montague based on the relative value of its

positive capital account.

        44.     In the appraisals attached to the Amended Buyout Notices, the appraiser

continued to adhere to the erroneous conclusion that the Forced Sale Right is not “economically

relevant” for valuation purposes and failed to consider the Investor Limited Partners’ positive

capital accounts in valuation of their Interests.

        45.     Among others, the General Partner also made the following flawed arguments in

its Amended Buyout Notices:



                                                    26
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 27 of 36




                   a. The Investor Limited Partners’ objections merely reflected their
                      “subjective disagreement” with the appraiser rather than “material errors”;

                   b. Capital accounts were irrelevant in determining fair market value of the
                      Investor Limited Partners’ Interests because the capital accounts would
                      not transfer to an entity buying that Interest;

                   c. Even if Article IIIA and Section 10.2 of the LPAs applied, the General
                      Partner had accrued substantial partnership management fees which would
                      reduce the capital accounts accordingly; and

                   d. Return of the Investor Limited Partners’ positive capital accounts was
                      never contemplated by the Partners’ business deal.

       46.     On February 7, 2020, the Limited Partners responded in writing to each of the

Amended Buyout Notices. In addition to refuting the General Partner’s baseless arguments, the

Limited Partners reiterated their expectation that the General Partner would proceed with best

efforts to find a buyer for the Projects pursuant to exercise of the Investor Limited Partners’

Forced Sale Rights. The February 7, 2020 responses are attached to the Complaint as Exhibits

O, P and Q.

       47.     As the Limited Partners noted in their letters of February 7, 2020, their objections

do not reflect mere “subjective disagreement” with the appraiser. The parties did not agree that

the appraisal would be final and binding nor did they “delegate” the value determination entirely

to the appraiser. The parties specifically agreed that the Investor Limited Partner could object to

the Buyout Notice or appraisal based on its “reasonable opinion” and it did so in these three

instances.

       48.     The General Partner’s argument that the capital accounts were irrelevant because

they could not be transferred to the buyer of the Investor Limited Partner’s Interest is plainly

wrong. The LPAs expressly provide for the transfer of capital accounts to substituted Partners.

See LPAs, Section 4.3B.


                                                 27
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 28 of 36




       49.     The General Partner’s claim that its partnership management fees would reduce

the value of the Investor Limited Partners’ capital accounts is also misplaced. Those fees were

not intended to be cumulative and should have been paid annually out of cash flow. The LPAs

define the Partnership Management Fee as a fee “payable from time to time” pursuant to Section

6.10B. LPA, Article I. Section 6.10B provides that the fee is an amount equal to “7% of Cash

Receipts per annum” and that it is payable in accordance with Article X. Id., Section 6.10B.

Section 10.1A provides for payment of the Partnership Management Fee as a distribution from

Cash Flow. Id., Section 10.1A. The Kings Crossing LPA refers to the fee as the “Incentive

Management Fee” in Section 10.1A but as the “Partnership Management Fee” elsewhere.

Furthermore, the accounting for those fees did not meet normal GAAP accounting requirements.

If the fee was to be an accrued liability, it should have been reflected as such on the Partnerships’

Audited Financial Statements in such year but was not.

       50.     Finally, contrary to the General Partner’s assertion, the Investor Limited Partners

did expect to receive the benefit of their positive capital accounts after expiration of the

Compliance Period.

       51.     The Investor Limited Partners’ expectations are reflected in three separate

“Investment Committee Packages” prepared in anticipation of the proposed investments in the

Partnerships in order to establish expected rates of return on the investments, both for the pricing

of tax credits and expected returns of tax, cash and residual benefits. The Investment Committee

Packages consist, in part, of sections entitled “Deal Structure” or “Transaction Summary” which

outline the general terms of the investments and a Tax Credit Investment Model (“Investment

Model”) composed of multiple exhibits containing financial assumptions and projections for the




                                                 28
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 29 of 36




investment. The relevant sections of the Investment Committee Packages are attached hereto as

Exhibits 3, 4 and 5.

       52.     For Kings Crossing, the Deal Structure includes a section on “Residuals” that

reflects a 40% Net Return for the Investor Limited Partner. Exhibit 16 of the Investment Model

shows a projected capital account for the Investor Limited Partner in the amount of $1,275,212 at

year 2020, two years after completion of the Compliance Period. Exhibit 14 of the Investment

Model calculates the projected residual value of the investment as $1,212,449 with a sale of the

Project in 2020 and describes this as a projected 40% return of the net capital contribution of

$2,996,000. This return of the positive capital account to the Investor Limited Partner is

highlighted by the following statement with a box around it: Positive capital account forces

return of capital (italics in original; underlining substituted for box). This statement clearly

reflects the expectation by MMA Kings Crossing that it would receive the benefit of its positive

capital account upon sale of the Project after completion of the Compliance Period.

       53.     For Shell Pointe, the Deal Structure includes a section on “Residuals” that reflects

a 38% Net Return for the Investor Limited Partner. Exhibit 16 of the Investment Model shows a

projected capital account for the Investor Limited Partner in the amount of $1,436,583 at year

2021, three years after completion of the Compliance Period. Exhibit 14 of the Investment

Model calculates the projected residual value of the investment as $1,436,439 with a sale of the

Project in 2021and describes this as a projected 38% return of the net capital contribution of

$3,769,000. This return of the positive capital account to the Investor Limited Partner is

highlighted by the following statement with a box around it: Positive capital account forces

return of capital (italics in original; underlining substituted for box). This statement clearly




                                                 29
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 30 of 36




reflects the expectation by MMA Shell Pointe that it would receive the benefit of its positive

capital account upon sale of the Project after completion of the Compliance Period.

       54.     For Montague, the Transaction Summary includes a section on “Residuals” that

reflects a 35.2% Net Return for the Investor Limited Partner upon sale of the Project. Exhibit 16

of the Investment Model shows a projected capital account for the Investor Limited Partner in

the amount of $1,390,849 at year 2021, three years after completion of the Compliance Period.

Exhibit 14 of the Investment Model calculates the projected residual value of the investment as

$1,390,710 with a sale of the Project in 2021and describes this as a projected 35% return of the

net capital contribution of $3,949,000. This return of the positive capital account to the Investor

Limited Partner is highlighted by the following statement with a box around it: Positive capital

account forces return of capital (italics in original; underlining substituted for box). This

statement clearly reflects the expectation by MMA Montague that it would receive the benefit of

its positive capital account upon sale of the Project after completion of the Compliance Period.

       55.     Not only did the Investor Limited Partners anticipate return of their positive

capital accounts after the expiration of the Compliance Period for these Projects, but, upon

information and belief, the General Partner was aware of these expectations and signed off on

them at the time the LPAs were executed.

       56.     The Document Schedule attached as Exhibit B to each LPA lists “Investment

Assumptions” (#3) as one of the “Related Agreements” and “Investment Assumptions” are

defined in Article I of the LPAs as “the financial schedules and underlying assumptions listed as

Investment Assumptions on the Document Schedule.”




                                                 30
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 31 of 36




       57.     Upon information and belief, the Investment Models contained within the

Investment Committee Packages formed the basis for the Investment Assumptions identified on

the Document Schedule.

       58.     In connection with the investment in the Partnerships, the General Partner’s

managing member, David Douglas, signed Closing Certificates in which he certified to the

Investor Limited Partners that “[t]he investment assumptions are accurate and complete in all

material respects and are reasonable in light of all of the facts and circumstances.” The Closing

Certificates are attached hereto as Exhibits 6, 7 and 8.

       59.     The LPA also provides that “[t]he General Partners hereby represent and warrant

to the Investor Limited Partner that the following are true as of Investment Closing . . . and at all

times hereafter… (xxi) All of the representations and warranties set forth in the Closing

Certificate are true and correct.” LPA § 6.5 (xxi).

       60.     The Document Schedule attached as Exhibit B to each LPA also lists the Closing

Certificates (#5) as “Related Agreements.”

       61.     The General Partner has claimed that even if Buyout Prices were calculated on a

hypothetical sale of the Project leading to a liquidation, sales proceeds would first be distributed

according to Section 10.1B as a pre-dissolution capital transaction and then the remaining assets

would be distributed according to the Liquidation Provision. Complaint, ¶¶ 89-97. However,

even if proceeds are distributed first under Section 10.1B, Section 10.2A would require the

General Partner to pay cash to the Partnership in an amount equal to the negative balance in its

capital account which would be distributed to the other partners in accordance with the positive

balance in their capital accounts. With the requirement to restore negative capital balances,




                                                 31
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 32 of 36




distribution of liquidation proceeds would result in a substantially similar amount being paid to

the Investor Limited Partner under either scenario.

       62.     In accordance with Section 6.13(C)(ii), the Investor Limited Partners’ letters of

January 9, 2020 and February 7, 2020 promptly notified the General Partner that, in the

reasonable opinion of the Investor Limited Partners, the appraisals and calculations included in

the Buyout Notice contained multiple material errors and the Notices did not constitute effective

Buyout Notices.

                                            COUNT I
                              (Declaratory Relief –28 U.S.C. §2201)

       63.     The Limited Partners incorporate by reference their allegations in paragraphs 1-

62.

       64.     There is an actual controversy between the Limited Partners, on the one hand, and

the General Partner, on the other, as to the following issues:

               a. whether the right to force a sale pursuant to Section 6.4J of the LPAs is

                   available to the Investor Limited Partners notwithstanding the General

                   Partner’s subsequent purported exercise of their Buyout Option;

               b. whether the Investor Limited Partners’ exercise of their right to force a sale

                   pursuant to Section 6.4J of the LPA was effective;

               c. whether exercise of the right to force a sale by the Investor Limited Partners

                   triggers dissolution of the Partnerships and liquidation of remaining

                   Partnership assets with the net proceeds distributed in accordance with the

                   partners’ positive capital accounts as required by Section 10.2 of the LPA;

               d. whether the Investor Limited Partners’ opinion – that the appraiser’s failure to

                   consider the value of the Investor Limited Partners’ capital accounts in

                                                 32
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 33 of 36




                   determining the fair market value of their Interests was a material error – was

                   reasonable for the purposes of Section 6.13C(ii) of the LPA;

               e. whether the General Partner’s Buyout Notice was effective;

               f. whether the General Partner was obligated to use its best efforts to sell or

                   refinance the Projects after receiving the Forced Sale Notices;

               g. whether the General Partner’s failure to use best efforts to sell or refinance the

                   Projects constituted a material breach of its obligations under the LPAs; and

               h. whether the General Partner’s breach of its obligations under the LPAs

                   nullifies its right to exercise the Buyout Option.

       65.     A declaratory judgment would terminate the uncertainty or controversy giving

rise to these proceedings.

                                           COUNT II
                                       (Breach of Contract)

       66.     The Limited Partners incorporate by reference their allegations in paragraphs 1-

65.

       67.     On January 2, 2020, the Investor Limited Partners provided the General Partner

with written notice that the Investor Limited Partners were exercising their Forced Sale Rights

pursuant to Section 6.4J of the LPA and requested that the General Partner use its “best efforts to

sell or refinance the Project on terms acceptable to the Investor Limited Partner.”

       68.     By letter dated January 9, 2020, the Investor Limited Partner stated their

expectation that the General Partner would proceed with best efforts to find a buyer for the

Projects pursuant to exercise of the Investor Limited Partners’ Forced Sale Rights.




                                                 33
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 34 of 36




       69.     By letter dated January 29, 2020, the Investor Limited Partner reiterated their

expectation that the General Partner would proceed with best efforts to find a buyer for the

Projects pursuant to exercise of the Investor Limited Partners’ Forced Sale Rights.

       70.     The General Partner failed to confirm that it was attempting to find a buyer for the

Projects.

       71.     Upon information and belief, the General Partner has made no efforts to find a

buyer for the Projects much less use its best efforts to find a buyer.

       72.     The General Partner’s failure to use best efforts to sell the Projects is a material

breach of its obligations under the LPAs.

       73.     The General Partner’s breach of its obligations nullifies its right to exercise the

Buyout Option.

       74.     The Limited Partners have been harmed by the General Partner’s failure to use

best efforts to sell the Projects in breach of its obligations under Section 6.4J of the LPA.

        WHEREFORE, pursuant to 28 U.S.C. §2201, the Limited Partners respectfully request

that the Court award the following relief:

       1.      Enter an Order that:

                  a. the right to force a sale pursuant to Section 6.4J of the LPAs is available to

                      the Investor Limited Partners notwithstanding the General Partner’s

                      purported exercise of its Buyout Option;

                  b. the Investor Limited Partners’ exercise of their right to force a sale

                      pursuant to Section 6.4J of the LPA was effective;

                  c. exercise of the right to force a sale by the Investor Limited Partners triggers

                      dissolution of the Partnership and liquidation of remaining Partnership



                                                 34
Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 35 of 36




           assets with the net proceeds distributed in accordance with the partners’

           positive capital accounts as required by Section 10.2 of the LPA;

       d. the Investor Limited Partners’ opinion – that the appraiser’s failure to

           consider the value of the Investor Limited Partners’ capital account in

           determining the fair market value of their Interests was a material error –

           was reasonable for the purposes of Section 6.13C(ii) of the LPA;

       e. the General Partner’s Buyout Notice was ineffective;

       f. the General Partner was obligated to use its best efforts to sell or refinance

           the Projects after receiving the Forced Sale Notice;

       g. the General Partner’s failure to use best efforts to sell or refinance the

           Projects constituted a material breach of its obligations under the LPAs;

       h. the General Partner’s breach of its obligations under the LPAs nullifies its

           right to exercise the Buyout Option; and

2.   Award the Limited Partners any monetary damages to which they are entitled;

3.   Grant the Limited Partners such other relief as is just and proper.




                                      35
        Case 1:20-cv-10875-DPW Document 12 Filed 09/09/20 Page 36 of 36




                                       Respectfully submitted,

                                       MMA KINGS CROSSING LLC; MMA SHELL POINTE,
                                       LLC; MMA DOUGLAS MONTAGUE, LLC; and
                                       BFIM SPECIAL LIMITED PARTNER, INC.

                                       By their attorneys,


                                       /s/ Karen E. Friedman
                                       David E. Lurie BBO #542030
                                       Karen E. Friedman, BBO #548943
                                       Lurie Friedman LLP
                                       One McKinley Square
                                       Boston, MA 02109
                                       Tel: (617) 367-1970
                                       dlurie@luriefriedman.com
                                       kfriedman@luriefriedman.com

September 9, 2020



                                 CERTIFICATE OF SERVICE


       I, Karen E. Friedman, hereby certify that this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) on September 9, 2020.

                                                      /s/ Karen E. Friedman
                                                      Karen E. Friedman




                                                 36
